Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered April 13, 2004, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The plea minutes demonstrate that the defendant’s plea was entered knowingly, voluntarily, and intelligently, and that he understood the crime to which he was pleading guilty (see People v Harris, 61 NY2d 9 [1983]). Further, the defendant’s guilty plea precludes him from challenging claimed defects in the grand jury proceedings (see People v Hansen, 95 NY2d 227 [2000]; People v Miller, 306 AD2d 294 [2003]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Schmidt, J.E, Santucci, Skelos and Covello, JJ., concur.